229 F.2d 744
KANSAS-NEBRASKA NATURAL GAS COMPANY, Inc., a Kansas Corporation, Appellant,v.CITY OF RAVENNA, NEBRASKA, a Municipal Corporation, et al.
No. 15491.
United States Court of Appeals Eighth Circuit.
January 18, 1956.

Appeal from the United States District Court for the District of Nebraska.
James D. Conway, E. J. Jackson, Hastings, Neb. Frank D. Williams, Lincoln, Neb., and Douglas Gleason, Ottawa, Kan., for appellant.
Moller R. Johnson, Ravenna, Neb., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties.